 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENDALL BURTON,                                   No. 2:19-cv-1461 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JIMENEZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner represented by counsel and proceeding in forma pauperis, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 18, 2021, the undersigned screened the original complaint and gave plaintiff the

21   option of either proceeding on the claims found cognizable or amending the complaint. ECF No.

22   7. After the time to respond had expired and the undersigned had recommended dismissal of

23   certain claims and defendants, plaintiff indicated that he wished to file an amended complaint.

24   See ECF Nos. 11 (Findings and Recommendations), 14 (notice on how to proceed). As the

25   assigned district judge has found, ECF No. 15, the interests of justice favor leave to amend.

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,
 2   plaintiff shall file a first amended complaint.
 3   DATED: June 29, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
